DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 6 – 12, 14 – 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Brown US 5,622,216 (hereinafter Brown).

Regarding claim 1, Brown teaches: a method of printing a three-dimensional object comprising:
providing a construction material at a first temperature (Fig. 2, C4, L67-C5, L1 - - premelted alloy 24 or solid alloy powder or chips are construction material);
flowing the construction material through a heated flow path in a flow structure to heat the construction material (Fig. 2, C5, L10-L23 - - a wall type heating system to heat the vessel);
delivering the heated construction material to a printing head (Fig. 2, C5, L26 - - nozzle is a print head; the material is delivered to the nozzle);
and dispensing the heated construction material from the printing head to build the three-dimensional object layer by layer (Fig. 6 - - build object layer by layer).

Regarding claim 2, Brown teaches all the limitations of the base claims as outlined above. 

Brown further teaches: controlling the flow rate and the temperature of the flow structure to provide a desired temperature of the heated construction material delivered to the printing head (C7, L13-23 - - control flow rate of the slurry; C5, L10-15 - - closed loop control system to regulate the temperature of the molten zone; C7, L1-13 - - maintain the temperature of the slurry in the transformation zone constant).

Regarding claim 3, Brown teaches all the limitations of the base claims as outlined above. 

Brown further teaches: the temperature and length of the flow structure is high enough so that the temperature of the construction material delivered to the printing head remains substantially constant up to a flow rate of at least 5 gm/sec (C13, L44-45 - - the flow rate is 50,000 in3/min; C13, L60 - - the material is aluminum alloys; the density of aluminum alloy is 0.0975 lbs/in3; thus the flow rate is higher than 5 gm/sec; C5, L25-30 - - the temperature within the transformation zone 30 is maintained within a range)

Regarding claim 4, Brown teaches all the limitations of the base claims as outlined above. 

Brown further teaches the temperature of the construction material delivered to the printing head is controlled to remain substantially constant up to a flow rate of at least 5 gm/sec (C13, L44-45 - - the flow rate is 50,000 in3/min; C13, L60 - - the material is aluminum alloys; thus the flow rate is higher than 5 gm/sec; C5, L25-30 - - the temperature within the transformation zone 30 is maintained within a range)

Regarding claim 6, Brown teaches all the limitations of the base claims as outlined above. 

Brown further teaches: the flow path is a channel in a heat sink heated by a heater (Fig. 1, C5, L10-L23 - - wall type heating system 29 to regulate the temperature of vessel 22; wall type heating system 29 is a heat sink heated by a heater, the vessel 22 is a channel).

Regarding claim 7, Brown teaches all the limitations of the base claims as outlined above. 
Brown further teaches: the channel is spiral shaped. (Fig. 2, C5, L62-67 - - beater 38 stir the material in the transformation zone 30, the beater is spiral shaped, thus the channel is spiral shaped).

Regarding claim 8, Brown teaches all the limitations of the base claims as outlined above. 

Brown further teaches: the flow path is provided as a meandering path at least a portion of which is heated (Fig. 2, C5, L62-67 - - beater 38 stir the material in the transformation zone 30, thus the flow path is meandering; the transformation zone is heated).

Regarding claim 9, Brown teaches all the limitations of the base claims as outlined above. 

Brown further teaches: the flow path is located inside a reservoir in the printing head (Fig. 1 - - the vessel is the flow path and the reservoir; the vessel is in the printing head).

Regarding claim 10, Brown teaches all the limitations of the base claims as outlined above. 

Brown further teaches: the flow path is mounted to the reservoir (Fig. 1 - - the vessel is the flow path and the reservoir).

Regarding claim 11, Brown teaches: an apparatus for printing a three-dimensional object by sequentially printing layers of a construction material one on top of the other (Fig. 1a, Fig. 6), the apparatus comprising:
a printing block comprising a printing head configured to dispense the construction material (Fig. 1a shows a printing block);
a supply system configured to provide the construction material to the printing head (Fig. 2, C4, L67-C5, L1 - - premelted alloy 24 or solid alloy powder or chips are construction material);
a flow structure configured to direct a flow of the construction material from the supply system through a heated flow path (Fig. 2, C5, L10-L23 - - a wall type heating system to heat the vessel); and

wherein the printing head is configured to dispense the heated construction material received from the reservoir to print the three-dimensional object layer by layer (Fig. 6 - - build object layer by layer).

Regarding claim 12, Brown teaches all the limitations of the base claims as outlined above. 

Brown further teaches: a controller (C9, L12 - - controller).

Regarding claim 14, Brown teaches all the limitations of the base claims as outlined above. 

Brown further teaches: the controller is configured to control one or more of the flow rate and the temperature of the flow structure to provide a desired temperature of the construction material in the reservoir (C4, L66-C5, L9 - - temperature controlled vessel).

Regarding claim 15, Brown teaches all the limitations of the base claims as outlined above. 

Brown further teaches: the temperature and length of the flow structure is high enough so that the temperature of the construction material delivered to the printing head remains substantially constant up to a flow rate of at least 5 gm/sec (C13, L44-45 - - the flow rate is 50,000 in3/min; C13, L60 - - the material is aluminum alloys; thus the flow rate is higher than 5 gm/sec; C5, L25-30 - - the temperature within the transformation zone 30 is maintained within a range).

Regarding claim 16, Brown teaches all the limitations of the base claims as outlined above. 

Brown further teaches: the controller is configured to maintain the temperature of the construction material delivered by the reservoir to the printing head substantially constant up to a flow rate of at least 5 gm/sec (C13, L44-45 - - the flow rate is 50,000 in3/min; C13, L60 - - the material is aluminum alloys; thus the flow rate is higher than 5 gm/sec; C5, L25-30 - - the temperature within the transformation zone 30 is maintained within a range)

Regarding claim 17, Brown teaches all the limitations of the base claims as outlined above. 

Brown further teaches: the flow path is a channel in a heat sink heated by a heater (Fig. 1, C5, L10-L23 - - wall type heating system 29 to regulate the temperature 

Regarding claim 18, Brown teaches all the limitations of the base claims as outlined above. 
Brown further teaches: the channel is spiral shaped. (Fig. 2, C5, L62-67 - - beater 38 stir the material in the transformation zone 30, the beater is spiral shaped, thus the channel is spiral shaped).

Regarding claim 19, Brown teaches all the limitations of the base claims as outlined above. 

Brown further teaches: the flow path is provided as a meandering path at least a portion of which is heated (Fig. 2, C5, L62-67 - - beater 38 stir the material in the transformation zone 30, thus the flow path is meandering; the transformation zone is heated).

Regarding claim 20, Brown teaches all the limitations of the base claims as outlined above. 

Brown further teaches: the flow path is located inside the reservoir or is mounted to the reservoir (Fig. 1 - - the vessel is the flow path and the reservoir).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116